486 F.2d 306
Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Petitioner-Appellant,v.Ronald Eugene REWIS, Respondent-Appellee.
No. 73-1829 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 23, 1973.

Robert L. Shevin, Atty. Gen., Daniel S. Dearing, Asst. Atty. Gen., Tallahassee, Fla., for petitioner-appellant.
Brent Michael Turbow, Jacksonville, Fla.  (Court-appointed), for respondent-appellee.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
Ronald Eugene Rewis, a Florida State Prison inmate, initiated this petition for habeas corpus, seeking release from incarceration on the theory that he had been improperly deprived of gain time.  After appropriate proceedings, the court below issued its order on February 2, 1973, 354 F.Supp. 334, directing Rewis' immediate release.  Unknown to the court and (we trust) to all other participants in the proceeding, Rewis had been set free on February 1, 1973, under an early release program.


2
For reasons unnecessary to relate, this appeal followed.  Rewis' petition sought only release, nothing more.  This he already had when the order appealed was entered.  The order was, therefore, moot ab initio.  It is vacated and remanded, with instructions to dismiss the cause as moot.


3
Vacated and remanded, with instructions.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409